PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mycone Dental Supply Company, Inc.
Application No. 16/064,631
Filed: 21 Jun 2018
For: METHODS AND COMPOSITIONS FOR READILY REMOVING NAIL COATINGS
Attorney Docket No. 35583-0003US1
:
:
:
:	DECISION ON PETITION
:
:
: 
: 



This is a decision on the petition under 37 CFR 1.137(a), filed June 2, 2022, to revive the above-identified application.

The petition is GRANTED.

The present petition filed satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required inventor’s oath or declaration for each named inventor on June 2, 2022; (2) the petition fee of $2,100 set forth in 37 CFR 1.17(m); and (3) a proper statement of unintentional delay. Accordingly, the petition under 37 CFR 1.137(a) to revive the application is granted.

This application is being referred to Office of Data Management for appropriate action in the normal course of business on the reply received June 2, 2022.

Telephone inquiries concerning this decision should be directed to Angela Walker at (571) 272-1058.


/Jacob F Bétit/
Jacob F Bétit
Deputy Director
Office of Petitions